DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “luminance deviation compensation unit” in claims 8-11 and “compensation unit” in claims 13 and 14. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The compensation units of claims 8-14 are elements interpreted under 35 U.S.C. 112(f) and the circuitry is based on the description in the specification. The luminance deviation compensation unit and the compensation unit are interpreted as the computer-readable codes on the program-recoded medium as disclosed at [0122] of applicants’ PGPub 2022/0059002, with the algorithm described in the specification that causes the units or processor to perform the claimed function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US PGPub 2021/0327343) in view of Zhang (US PGPub 2021/0358406) 

Regarding claim 1, Han discloses a method for compensating a luminance deviation (figs 1-3, a compensation method) using an image capturing device which captures an image of a screen of a display panel ([0047], a photographing device such as CCDs to obtain the image), the method comprising:
inputting a first input image having first gray scale level data to pixels disposed in the screen of the display panel to capture a first image of the screen, and inputting a second input image having second gray scale level data to the pixels to capture a second image of the screen ([0047], “it is assumed that the number of the different gray-scale signals (G1, G2, . . . , GM) input sequentially to the display screen during each measurement process is M, M≥2, in the above step S(N1). First, a first gray-scale signal G1 is input to the display screen, such that all the pixel points of the display screen display at the same gray level, and a first image of the display screen is photographed by a photographing device such as CCDs to obtain the first image. The input signal is switched from the first gray-scale signal G1 to a second gray-scale signal G2, and a second image of the display screen is photographed under the second gray-level signal G2”);
deriving a difference in pixel value of the image capturing device between a first pixel and a second pixel in the screen and a difference in gray scale level ([0050], In step S(N2), a reference pixel point is determined from the pixel points included in the display screen, and difference parameters between the brightness of the pixel points and the brightness of the reference pixel point under the respective different gray-scale signals are calculated);
calculating a pixel value for the second pixel from the first captured image at the first gray scale level ([0076] and fig. 4, step S03 calculate the compensated brightness of the pixel points); and
converting the difference in pixel value of the image capturing device between the first pixel and the second pixel at the first gray scale level to a difference in gray scale level to derive compensation data of the second pixel using the difference in pixel value of the image capturing device and the difference in gray scale level ([0077] and fig. 4, step S04 compensated gray-scale signals corresponding to the compensated brightness of the pixel points are obtained according to the correspondence between the gray-scale signal and the brightness).
a difference in gray scale level between the first and second gray scale levels from a first captured image at the first gray scale level and a second captured image at the second gray scale level which include pixel values of the image capturing device ([0071], “predetermined offset-scalars corresponding to different brightness levels of the display panel are stored in the lookup table correspondingly with the corresponding brightness levels of the display panel; for example, predetermined brightness levels within different intervals correspond to different predetermined offset-scalars; these predetermined offset-scalars can be obtained, for example, by experiments, or by simulation, or obtaining the initial data through experiments and then obtaining the calculation rule by a fitting method”). 
In view of the teachings of Han and Zhang, it would have been obvious to one of ordinary skill in the art to implement the type of difference in gray scale level in Han by specifically making use of differences including between the first and second gray scale levels, as taught by Zhang, for the purpose of improving known optical compensation methods by addressing both higher and lower display panel brightness levels (Zhang: [0049], [0051] and [0054]: “The optical compensation method for a display panel …can dynamically adjust the compensation parameter of the compensation polynomial at different display brightness levels. Therefore, the problem that the change magnitude of Mura that is caused by, for example, the deviations of the driving TFTs in the pixel circuits becomes larger as the display brightness becomes lower can be well solved, and the compensation effect of the display panel is improved.”). 
Regarding claim 2, the combination of Han and Zhang further discloses wherein the first pixel is a reference pixel positioned at a center of the screen (Han: [0051] and fig. 2, “the pixel point at a center of the display screen may be selected as the reference pixel point Pr”).

Regarding claim 3, the combination of Han and Zhang further discloses wherein:
an exposure value of the image capturing device is set as an exposure value when the pixel value for the first pixel to which the first gray scale level data is written is a median value in a range of the pixel value; and
wherein the first captured image at the first gray scale level and the second captured image at the second gray scale level are obtained when the images of the screen are captured using the same exposure value (Han: [0043], “The longer the exposure time is, the larger the output signal is. However, the exposure time of the CCD to each of all the pixel points in the entire display screen is constant. Therefore, there is insufficient exposure for the pixel points with overlarge brightness difference, and accordingly the signal captured for the pixel point is too small and the overcompensation may occur”).

Regarding claim 4, the combination of Han and Zhang further discloses wherein the difference in pixel value of the image capturing device and the difference in gray scale level between the first and second gray scale levels are derived from a linear line of a linear function (Zhang: [0047], Equation (1) is a linear equation).

Regarding claim 5, the combination of Han and Zhang further discloses further comprising converting the compensation data to a compensation voltage using a look-up table (LUT) with preset gray scale level and voltage set corresponding to luminance (Han: [0149], “The memory 4 may be coupled to the processor 3, and configured to store the compensation parameters obtained during the current measurement process after the measurement process ends”).

Regarding claim 6, the combination of Han and Zhang further discloses further comprising:
converting an input image data at the first and second gray scale levels to input voltages (Zhang: [0046], “in order to obtain the pixel compensation parameter, the data processing unit 2022 is configured to perform process to obtain a measured gray-scale response curve of each of the pixels, and then finally obtain polynomial coefficients for compensation according to an ideal gray-scale response curve, by a method of adjusting the gray-scale such as performing curve fitting of compensated gray-; and
multiplying the input voltages and an inclination of a linear function and adding the input voltage and a y-intercept using a result of fitting the input voltages and a compensation voltage as the linear function (Zhang: [0047], “After that, when the OLED display panel 201 is used as a product during normal display operation, the control unit (for example, the timing controller T-con) in the display panel 201 reads these pre-stored polynomial coefficients for pixel compensation from storage device of the control unit, and performs process to obtain the corrected gray-scale for the gray-scale of each pixel, realizing real-time compensation for the gray-scale accuracy of each pixel, achieving uniformity of brightness, and finally improving the display uniformity of the OLED display panel 201 as a whole”).

Regarding claim 7, the combination of Han and Zhang further discloses further comprising:
adding the input voltages and the compensation voltage to generate output voltages (Han: fig. 4, step S03 calculate the compensated brightness of the pixel points); and
converting the output voltages to compensation gray scale level data using a look-up table (LUT) with preset gray scale level and voltage set corresponding to luminance (Han: fig. 4, step S04 obtain compensated gray-scale signals corresponding to the compensated brightness of the pixel points according to a correspondence between the gray-scale signal and the brightness).

Regarding claim 8, Han discloses a luminance deviation compensation device (fig. 6, a compensation apparatus) comprising:
an image capturing device (fig. 6, image acquisition device 2) configured to capture an image of a screen of a display panel and output a captured image expressed with pixel values ([0147], “The image acquisition device 2 may be configured to acquire the displayed images of the display screen 100 under different gray-scale signals during each measurement progress”);
a display panel (fig. 6, display screen 100) in which pixels are disposed ([0152], “the pixel points on the display screen 100”);
a pixel driving unit (fig. 6, signal generator 1) configured to write an input image data to the pixels ([0146], The signal generator 1 may be configured to generate different gray-scale signals and sequentially output the generated different gray-scale signals to a display screen 100); and
a luminance deviation compensation unit (fig. 6, compensation component 5) which performs the steps of the method of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claims 9-12 are device claims drawn to the method of claims 4-7 respectably and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 13, Han discloses a display device (fig. 6) comprising:
a display panel (fig. 6, display screen 100) including a plurality of pixels ([0152], “the pixel points on the display screen 100”);
a compensation unit (fig. 6, compensation component 5) configured to modulate pixel data of an input image ([0150], “The compensation component 5 is configured to retrieve compensation parameters obtained during the previous measurement process from the memory and hereby to compensate the initial brightness of the pixel points under the different gray-scale signals during the current measurement process, such that the display screen 100 displays a compensated image. The compensation component 5 may also be configured to retrieve compensation parameters obtained during the last measurement process from the memory and hereby to compensate the brightness of the pixel points intended to display during an actual display of the display screen”);
wherein the compensation unit converts a gray scale level of the pixel data of the input image to voltage data using a look-up table (LUT) with preset gray scale level and voltage set corresponding to luminance ([0150], “The compensation component 5 may also be configured to retrieve compensation parameters obtained during the last measurement process from the memory and hereby to compensate the brightness of the pixel points intended to display during an actual display of the display screen”) and converts a result and adding the voltage data and an offset of the compensation voltage to a gray scale level using the look-up table (LUT) to modulate the pixel data (fig. 4, step S04 obtain compensated gray-scale signals corresponding to the compensated brightness of the pixel points according to a correspondence between the gray-scale signal and the brightness).
Han discloses a display panel without providing specific structures, however specific structure of a display panel including data and gate lines and drivers are known. 
In a similar field of endeavor Zhang discloses the display panel including a plurality of data lines, a plurality of gate lines intersecting the data lines ([0042], pixel array); a data driving unit configured to convert the pixel data modulated by the compensation unit to a data voltage to supply the converted data voltage to the data lines ([0042], “The OLED display panel may include, in addition to a pixel array, a data decoding circuit, a timing controller (T-con), a gate drive circuit, a data drive circuit”); and
a gate driving unit sequentially supplies a gate signal synchronized with the data voltage to the gate lines (([0042], “The OLED display panel may include, in addition to a pixel array, a data decoding circuit, a timing controller (T-con), a gate drive circuit, a data drive circuit”); and the converts a results comprises the compensation unit converts a result of multiplying the voltage data and an inclination of a compensation voltage modeled as a linear function ([0047], “After that, when the OLED display panel 201 is used as a product during normal display operation, the control unit (for example, the timing controller T-con) in the display panel 201 reads these pre-stored polynomial coefficients for pixel compensation from storage device of the control unit, and performs process to obtain the corrected gray-scale for the gray-scale of each pixel, realizing real-time compensation for the gray-scale accuracy of each pixel, achieving uniformity of brightness, and finally improving the display uniformity of the OLED display panel 201 as a whole”). 
In view of the teachings of Han and Zhang, it would have been obvious to one of ordinary skill in the art to modify the display panel of Han to include the structure provided in Zhang, for the purpose of providing known display structure alternatives to achieve expected and intended results. 

Regarding claim 14, the combination of Han and Zhang further discloses further comprising a memory (Zhang: fig. 11, memory 220) in which the inclination and the offset of the compensation voltage and the look-up table (LUT) are stored (Zhang: [0071], the offset-scalar c can be stored by means of a lookup table).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ha et al. (US PGPub 2012/0206504) discloses a compensation table generating system (fig. 1).
Gu et al. (US PGPub 2019/0066555) discloses a luminance compensation system of a display device (fig. 4). 
Wang (US PGPub 2019/0066574) discloses a brightness compensation device (fig. 1A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/